Citation Nr: 0709426	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  06-00 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlmenet to an increased rating for mechanical low 
back strain with degenerative joint disease and decreased 
reflex of the bilateral lower extremities, currently rated as 
40 percent disabling.  

2.  Entitlment to service connection for a psychiatric 
disbiality, secondary to mechanical low back strain with 
degenerative joint disease and decreased reflex of the 
bilateral lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs Medical and Regional Office Center in 
Wichita, which denied an increased rating for mechanical low 
back strain with degenerative joint disease and decreased 
reflex of the bilateral lower extremities.  The veteran 
perfected an appeal.  

In a December 2005 rating decision, service connection for 
depression as secondary to service-connected back disability 
was denied.  The veteran perfected an appeal.  

The issue of service connection for a psychiatric disbiality, 
secondary to mechanical low back strain with degenerative 
joint disease and decreased reflex of the bilateral lower 
extremities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have ankylosis of the spine.  



CONCLUSIONS OF LAW

The criteria for a rating in excess of 40 percent for service 
mechanical low back strain with degenerative joint disease 
and decreased reflex of the bilateral lower extremities have 
not been met.  38 U.S.C.A. § 1155 (West 2002 &Supp. 2005); 38 
C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 5235-
5243 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist provisions 
per the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in Ocotber 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The claimant's pertinent VA medical treatment records, have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded a VA examination in December 2004.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.

The veteran's representative indicated that the current VA 
examination is three years old.  However, there is no 
objective evidence indicating that there has been a material 
change in the service-connected lumbar strain since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination report is thorough.  The examination in this case 
is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Board noted that the guidance provided by the 
Court in DeLuca must be followed in adjudicating claims where 
a rating under the diagnostic codes governing limitation of 
motion should be considered.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In a January 2004 rating decision, service connection was 
granted for low back strain and a 10 percent rating was 
assigned effective Ocotber 1993.  In a June 2001 rating 
decision, an increased rating of 40 percent was assigned 
effective Septemebr 2000.  

In August 2004, correspondence was received in which the 
veteran rewuested an increased rating for his low back 
disbiality and he also claimed service connection for a 
bilateral leg disbiality.  In a March 2005 rating decision, 
the veteran's disbiality was recharacterized as mechanical 
low back strain with degenerative joint disease and decreased 
reflex of the lower extrermities.  An increased rating was 
denied.  The veteran appealed the denial of an increased 
rating.  

Effective September 26, 2003, VA updated the entire section 
of the rating schedule that addresses disabilities of the 
spine.  This update included a renumbering of the diagnostic 
codes pertinent to back ratings.  According to that 
renumbering, Diagnostic Code 5237 now governs ratings of 
lumbosacral strain, Diagnostic Code 5239 governs ratings of 
spondylolisthesis or segmental instability, and Diagnostic 
Code 5243 governs ratings of intervertebral disc syndrome.  
See 68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006)).

VA has instituted a general rating formula for evaluating 
diseases and injuries of the spine.  Lumbosacral strain is 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.71a, The Spine, Note (6) (2006).

Under the General Rating Formula as applicable to the 
veteran's back disability, a 50 percent rating is warranted 
if there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent rating is warranted if there is 
unfavorable ankylosis of the entire spine. 

These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, 
effective September 26, 2003.

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors note the result of the disease or injury of 
the spine, the range of motion of the spine in  particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4) indicates that each range of motion measurement 
should be rounded to the nearest 5.  

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one of more of the following: difficulty walking 
because of the limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  

Note (6) provides that VA should separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except whether there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.  

The criteria with respect to evaluating intervertebral disc 
syndrome based on incapacitating episodesprovides a 40 
percent evaluation when there are incapacitating episodes of 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months; and a 60 percent 
evaluation when there are incapacitating episodes of having a 
total duration of at least six weeks during the past 12 
months. 

Note (1): For purposes of evaluations under DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  See 38 C.F.R. § 4.71a.

The veteran was afforded a VA examination in December 2004.  
Range of motion testing was performed which showed that the 
veteran could move his lumbar spine in all directions.  Thus, 
even though the veteran has limited motion, pain, stiffness, 
and weakness, the vteran does not have ankylsosis.  It was 
specifically noted that the veteran did not have ankylsosis 
of any part of his spine.  Therefore, a higher rating is not 
warranted on that basis.  

The veteran complained of radiating pain into the thighs, 
neurological assessment was conducted.  With regard to 
neurological sympotoms, the veteran did not have urinary 
incontinence, urinary frequency, urinary urgency, erectile 
dysfunction, fecal inconienc, leg or foot weakness, numbness, 
visual dysfunction, falls, dizziness, unsteadiness, and 
urinary retention.  The veteran had daily paresthesias, 
however, the examiner stated that the etiology of this 
complaints was unrelated to his low back disbiality.  

A reflex examination was also performed which revealed 
decreased reflexes in the lower extremities.  


With respect to neurologic manifestations, Diagnostic Code 
8520 addresses the sciatic nerve.  Incomplete paralysis of 
the sciatic nerve is rated 10 percent when mild, 20 percent 
when moderate, 40 percent when moderately severe, and 60 
percent when severe with marked muscular atrophy.  38 C.F.R. 
§ 4.124a; Diagnostic Code 8520 (2006).  An 80 percent rating 
is warranted for complete paralysis of the nerve when the 
foot dangles and drops and there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  Id.  

In this case, the veteran is receiving a 20 percent rating 
for lumbar strain.  This rating was assigned under the former 
codes for lumbosacral strain and limitation of motion.  

A review of the record shows that the veteran's claim was 
filed in August 2003 which was prior to September 2003 
changes.  

In considering the former Diagnostic Code 5292, the VA 
examination showed no more than moderate limitation of 
motion, even considering the DeLuca criteria.  The examiner 
clearly indicated at what points motion was possible 
considering the applicable factors.  Under Diagnostic Code 
5295, the veteran did not exhibit listing of the whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion, or abnormal mobility on forced motion.  
Therefore, although the veteran had narrowing or irregularity 
of joint space, his lumbar strain did not more nearly 
approximate the criteria for a higher 40 percent rating under 
the former criteria.  

Moreover, the veteran did not have a demonstrable deformity 
of a vertebral body.  Diagnostic Codes 5286 and 5289 provided 
ratings for complete bony fixation (ankylosis) of the spine.  
The veteran did not have ankylosis.  

With regard to incapacitating episodes, the veteran did not 
have bed rest prescribed by a physician and treatment by a 
physician.  The veteran did, however, have both orthopedic 
and neurologic manifestations.  The orthopedic impairment 
warranted a 20 percent rating due to moderate limitation of 
motion.  

There were also complaints and clinical findings of radicular 
symptoms down the right side.  The Board notes that in rating 
diseases of the peripheral nerves, the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. § 
4.124a.  When the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  Id.  
Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic 
Code 8520.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Id.  Disability ratings of 10 percent, 20 percent and 40 
percent are assignable for incomplete paralysis which is 
mild, moderate or moderately severe in degree, respectively.  
Id.  A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscular atrophy.  Id.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The radiation is limited to the right side.  The veteran did 
not have complete paralysis of the sciatic nerve as there was 
no foot drop or loss of all active movement of muscles below 
the knee.  The veteran, however, did have moderate incomplete 
paralysis.  His impairment was no more than moderate.  His 
ability to sit and walk for prolonged periods was affected 
and he complained of sleep interruption.  Physical 
examination elicited pain and spasm and weakness was 
demonstrated.  He also had a neurofibroma producing 
tenderness.  His radicular signs were noted to be progressive 
in nature.  However, the examiner indicated that the 
veteran's impairment did not at this time interfere with the 
veteran's daily activities and his gait is normal.  
Therefore, the Board finds that a 20 percent rating, and no 
more, was warranted for neurologic impairment.  

In combining the orthopedic rating of 20 percent and the 
neurologic rating of 20 percent, the combined rating was 36, 
which equates to a 40 percent disability rating under the 
combined rating schedule.  See 38 C.F.R. § 4.25.

Since September 26, 2003, lumbosacral strain is evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  However, in order for a rating in excess of 40 
percent to be warranted, the evidence would need to establish 
that the veteran's lumbar strain results in ankylosis, which, 
as noted, it does not.  The veteran is able to move his spine 
in all directions.  

The Board has separately rated the neurologic impairment, but 
further notes that the veteran does not have any bowel or 
bladder impairment to be separately rated.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied. 38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In a 
preponderance of the evidence is against a rating in excess 
of 20 percent for orthopedic impairment due to low back 
strain, but supports a separate 20 percent rating for 
moderate sciatic impairment on the right side.  


ORDER

An increased rating for orthopedic impairment due to lumbar 
strain is denied.  

A separate 20 percent rating for impairment of the sciatic 
nerve on the right, is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.




CONCLUSION OF LAW




REASONS AND BASES FOR FINDINGS AND CONCLUSION




ORDER




REMAND

VA outpatient records dated from January 2004 onward diagnose 
the veteran as having depression and an anxiety disorder.  In 
the veteran's report of history and symptoms of his 
psycahitric disability, he refers to his service-connected 
back disbiality contributing to those symptoms.  

The veteran has limited his appeal as to the issue of service 
connection for a psycahitric disability, diagnosed as 
depression and an anxiety disorder, as secondary to the 
veteran's currently service-connected low back disbiality.  
Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.   38 C.F.R. § 3.310(a).   With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that there must 
be evidence sufficient to show that a current disability 
exists and that the current disability was either caused by 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, 
when aggravation of a nonservice-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).

The Board notes that the veteran has not been afforded a VA 
examination to include a VA medical opinion in order to 
determine if the veteran's current psychiatric disability is 
etiologically related to service-connected low back 
disability.  VA is obligated to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to 
assist includes providing a medical examination and/or 
obtaining a medical opinion when such an examination becomes 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
In this case, a VA medical opinion that addresses the 
question of secondary service connection is necessary.

Accordingly, this matter is REMANDED for the following 
actions:

1.  Schedule the veteran for a VA 
examination.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests should be 
accomplished.  Based on a review of the 
claims file and any examination findings, 
the examiner should state the medical 
probabilities (less likely than not; at 
least as likely as not; or more likely 
than not) that any current psycahitric 
disability, diagnosed as depression and 
an anxiety disorder, is proximately due 
to, or the result of, the service-
connected low back disbiality.  The 
examiner should also opine as to the 
medical probabilities (less likely than 
not; at least as likely as not; or more 
likely than not) that any current 
psychiatric disbiality is permanently 
aggravated by the veteran's service-
connected low back disbiality.  The 
examiner should note that aggravation is 
defined for legal purposes as a worsening 
of the underlying condition versus a 
temporary flare-up of symptoms.  The 
examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


